Citation Nr: 0711852	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-37 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran's appeal was previously before the Board in July 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In a November 2006 rating decision, the originating agency 
granted the veteran an increased rating of 70 percent for his 
PTSD, effective from the date of receipt of his claim, August 
8, 2002.  This did not satisfy the veteran's appeal.  

In the same rating decision, the originating agency also 
denied the veteran's claim for service connection for major 
depressive disorder as secondary to PTSD.  Although the 
veteran has not yet filed a notice of disagreement with this 
decision, the Board notes that the medical evidence 
consistently indicates that the veteran's depressive disorder 
is due to his PTSD.  It appears that originating agency is 
denying service connection for the depressive disorder solely 
because it is not a disability that would be separately rated 
from the veteran's PTSD.  There is nothing in the law or 
regulations that precludes service connection on a secondary 
basis because the secondary disability is not a separately 
ratable disability.  In other words, the stated basis for the 
denial is without legal justification.  Therefore, this 
matter is referred to the originating agency for appropriate 
action.  

The Board has determined that it is not necessary to defer 
its decision on the PTSD issue until the originating agency 
has readdressed the major depression matter because the 
originating agency has treated all of the veteran's 
psychiatric impairment as service connected and the Board 
will do so also.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment which more nearly approximate total than 
deficiencies in most areas.


CONCLUSION OF LAW

The veteran's PTSD warrants a 100 percent rating.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that the veteran has been provided all 
required notice, to include notice concerning the effective-
date element of his claim.  In addition, the Board has 
determined that the evidence currently of record is 
sufficient to establish the veteran's entitlement to a 100 
percent rating.  Accordingly, no further action is required 
under the VCAA or the pertinent regulation.

Factual Background

In a July 2001 rating decision, the RO granted the veteran 
service connection for PTSD.  An evaluation of 30 percent was 
assigned, effective May 6, 1999.  The rating was increased to 
50 percent, effective May 6, 1999, by a Decision Review 
Officer decision in April 2002.

As noted above, the veteran's current claim for an increased 
rating was received in August 2002.

In response to his claim, the veteran was afforded a VA 
examination in February 2003.  At that time, the examiner 
noted that the veteran suffered from the following symptoms 
of PTSD: considerable decrease in sleep, increased 
nightmares, increased flashbacks, increased irritability, 
especially at work, inability to deal with being challenged 
at work without becoming highly upset and almost explosive, 
increase in depression and increased stress.  The examiner 
noted that much of the veteran's stress was related to his 
inability to effectively care for his ailing wife.  There was 
no evidence of psychosis (hallucinations, delusions or 
disorganized thinking) but the veteran's mood was depressed.  
The veteran's insight was fair and his judgment was good.  
There was no ideation or intent to harm himself or others and 
his cognition was fully intact.  The examiner noted in his 
final assessment that based on the veteran's history, his 
PTSD symptoms had increased.  A GAF score of 45 was assigned 
at that time.

Outpatient treatment records from the VA Medical Center in 
Boston from January 1997 to August 2004 show that the veteran 
reported the following symptoms of PTSD: intrusive memories; 
nightmares; emotional numbing; sleep difficulties; 
irritability; concentration difficulties; hypervigilance and 
easy startle response.  They also show that the veteran had 
difficulty showing emotion to his wife and children.  A GAF 
score of 45 was assigned to the veteran in June 2004.

Treatment records from the Worcester Vet Center from July 
1998 to August 2004 show that the veteran was diagnosed with 
PTSD with anger and depression.  

The veteran has submitted a copy of a March 2005 letter to 
his employer indicating that he was resigning due to symptoms 
associated with his PTSD.

A January 2006 letter from the veteran's counselor at the 
Worcester Vet Center  up until July 2003 states that the 
veteran displayed classic symptoms of PTSD and that he had a 
GAF score of 38 during his treatment.

In response to the July 2005 remand directives, the veteran 
was afforded another VA examination to determine the current 
level of severity of his PTSD in May 2006.  He reported that 
he lived with his wife but was abrupt with her, did not 
communicate with her, and sometimes threw things like tools 
in the house.  He stated that his wife felt threatened and 
intimidated by him.  He also indicated that he had a distant 
relationship with his children and grandchildren, and had no 
friends or social life.  With respect to his occupational 
history, it was noted that the veteran had had 15 jobs since 
leaving the Air Force and that he generally walked off jobs 
when he became upset.  His last job lasted 1 or 2 years and 
ended because he felt overwhelmed and had difficulty 
concentrating and interpersonal relationships.  

The examiner noted that the veteran displayed the following 
symptoms of PTSD: nightmares, flashbacks, illusions and 
hallucinations; avoidance of people, places and activities; 
an inability to recall an important aspect of the trauma 
which caused his PTSD; diminished interest or participation 
in significant activities; feelings of detachment or 
estrangement from others; restricted range of affect; sense 
of foreshortened future; difficulty sleeping; irritability or 
outbursts of anger; difficulty concentrating; hypervigilance 
and exaggerated startle response. The examination report 
notes that there was no remission in symptoms and instead, 
they had worsened over time.  

The examination report also notes that the veteran was 
appropriately dressed but restless; his speech was clear and 
coherent and he was cooperative but irritable.  His displayed 
a constricted affect and his mood was described as agitated.  
The veteran's attention was intact and he was oriented to 
person, time and place.  His thought process was logical, 
goal directed, relevant and coherent but he did display 
suicidal ideation.  His judgment was intact.  The examiner 
also noted that the veteran had severe sleep impairment as 
well as moderate obsessive ritualistic behavior (pulling out 
hair on his arms).  In addition, the veteran reported having 
panic attacks twice a week which would stop him from 
functioning for periods of time and he was noted to be 
verbally aggressive.  It was noted that the veteran was able 
to maintain minimum personal hygiene and that he had no 
problems with activities of daily living.  His remote and 
immediate memory were normal but his recent memory was noted 
to be mildly impaired.  Based on his reported symptoms and 
examination, the veteran was assigned a GAF score of 43.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the symptomatology associated with 
his PTSD warrants a rating higher than 70 percent.

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD more nearly 
approximates the total occupational and social impairment 
required for a 100 percent rating than the deficiencies in 
most areas contemplated by the assigned evaluation of 70 
percent.  

The record reflects that the veteran has moved from job to 
job since his discharge from service and stopped working 
completely in March 2005 due to his PTSD.  He has no social 
life, no friends, a poor relationship with his wife, and a 
distant relationship with his children and grandchildren.  He 
has suicidal ideation on a weekly basis.  He also has severe 
sleep disturbance with nightmares, flashbacks, panic attacks, 
irritability, depression, and impaired concentration.  The 
GAF scores during the period of this claim have been 45 or 
less and are indicative of the veteran's inability to hold a 
job due to the severity of his psychiatric symptoms.  

Accordingly, the veteran is entitled to a 100 percent rating 
for his PTSD.  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


